ORIGINAL    IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            10/30/2020



                                                                                        Case Number: DA 19-0587


                                        DA 19-0587


  STATE OF MONTANA,
                                                                                FILED
                                                                                OCT 30 2020
             Plaintiff and Appellee,
                                                                               ..vn Greenwood
                                                                             c),
                                                                         Clerk of Supreme Court
                                                                                       Montana
       v.                                                           O   RD         c'f



  MARK ALAN MENDOZA,

             Defendant and Appellant.


        This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
  Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
 filed electronically on October 28, 2020, this Court has determined that the brief does not
 comply with the below-referenced Rules and must be resubmitted.
        M. R. App. P. Rule 11(6)(b)(2) requires the cause number in this court on the first
 page and cover of briefs. The cause number on Appellant's opening brief cover page
 contains an extra number.
        M. R. App. P. Rule 12(1)(b) requires the Appellant's brief to contain a statement
 of the issues presented for review. The Appellant's opening brief does not contain a
 statement of the issues.
        M. R. App. P. Rule 12(1)(g) states that "the argument shall contain the contentions
 of the appellant with respect to the issues presented, and the reasons therefore, with
 citations to the authorities, statutes, and pages of the record relied on." (Emphasis
 added.) Appellant's argument lacks appropriate citations to the record relied on. For
 example, Appellant's table set forth on page 7 lacks citation to the record.
        M. R. App. P. Rule 11(6)(b)(v) requires the cover page and first page of the brief
 to contain the "names, mailing addresses, telephone, fax numbers, and email addresses (if
 any) of respective counsel for the parties, identifying the party counsel represents .. . ."
 Further, "service on a party represented by counsel shall be made on counsel pursuant to
  M. R. App. P. Rule 10(2). The Appellant's opening brief was served on Chad Wright.
The. certificate of service indicates that Mr. Wright is representing Appellant, however,
he is not listed on the cover page of Appellant's brief.
       Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten(10) days ofthe date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies ofthe revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App.P. 13 shall run from the date offiling ofthe revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties ofrecord.

       DATED this 5D day of October, 2020.
                                                           For the Court,




                                                                        Justice